This is a suit for divorce brought by plaintiff, who alleges cruel and inhuman treatment. The defendant answered and filed a cross-complaint alleging desertion and nonsupport. The Circuit Court found for defendant granting her a divorce and requiring plaintiff to pay $25 per month for six months as alimony to defendant; thereafter, the sum of $15 per month as alimony, and further, that plaintiff pay defendant the sum of $15 per month for the maintenance of the minor child during the ten months of the year he is in her custody until he is ten years of age, and thereafter the sum of $25 per month during said ten months of each year until said child reaches the age of sixteen years.
The evidence is somewhat conflicting, but, without spreading it upon the record, we are disposed to agree with the learned circuit judge that the defendant is entitled to a divorce, although we are constrained to say that, in our opinion, defendant's conduct toward plaintiff has not been entirely laudable, and for that reason we will modify the decree so that she will receive no alimony. With this modification the decree is affirmed, with costs to respondent.
AFFIRMED.
RAND, C.J., and ROSSMAN and COSHOW, JJ., concur. *Page 611